Citation Nr: 0625990	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  00-09 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to January 7, 
1999 for the grant of a 100 percent evaluation for residuals 
of epigastric status post repair with diastasis recti.

2.  Entitlement to the restoration of a 100 percent 
evaluation for residuals of epigastric status post repair 
with diastasis recti.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of epigastric status post repair with diastasis 
recti.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

The issues on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions in March 
1999 and June 2001.  In October 2003, the Board remanded the 
claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2002, the veteran attended a video-conference hearing 
at the RO before a Veterans Law Judge who is no longer at the 
Board.  By law, the member or members designated to conduct a 
hearing shall participate in making the final determination 
of a claim on appeal.  See 38 U.S.C.A. § 7107(c) (West 2002).  
In this case, in March 2006, the appellant was offered 
another hearing before a Veterans Law Judge.  In a form 
received that same month, he requested a hearing before a 
Veterans Law Judge at the RO.  Therefore, a remand is 
required to schedule the appellant for a hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

